In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-11-0136-CR
                                  ________________________

         LOSARO SANDOVAL, JR. AKA LASARO SANDOVAL, JR., APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 181ST District Court
                                     Potter County, Texas
              Trial Court Cause No. 49,915-B, Hon. John B. Board, Judge Presiding


                                          March 7, 2013

                      ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

        Appellant, Losaro Sandoval, Jr. a/k/a Lasaro Sandoval, Jr., was convicted by a

jury of aggravated assault on a public servant with a deadly weapon, 1 enhanced by two

prior felony convictions, 2 and sentenced to fifty years confinement.                 Sentence was



1
 TEX. PENAL CODE ANN. § 22.02(a)(2), (b)(2)(B) (W EST 2011). As indicted, the offense was a first degree
felony.

2
TEX. PENAL CODE ANN. § 12.42 (W EST SUPP. 2012).
imposed on November 17, 2005. Appellant's original attempt to appeal his conviction

was dismissed by this Court because his notice of appeal was not timely filed.

Sandoval v. State, No. 07-06-0187-CR, 2006 Tex. App. LEXIS 4233 (Tex.App.—

Amarillo May 16, 2006, no pet.). Appellant subsequently perfected this appeal after the

Texas Court of Criminal Appeals granted him an out-of-time appeal. Sandoval v. State,

No. AP-76,512, 2011 Tex. Crim. App. Unpub. LEXIS 166 (Tex.Crim.App. 2011, March

9, 2011). By two issues, he contends (1) the jury charge’s failure to define “serious

bodily injury” caused him fundamental egregious harm and (2) the order to pay court-

appointed attorney’s fees is not supported by legally sufficient evidence.


        By letters dated January 10, 2012, Appellant’s counsel requested both the

original official court reporter, Brenda House Gouge, and the District Clerk, Caroline

Woodburn, to forward to this Court State’s Exhibit No. 10, a knife, for use in Appellant’s

appeal. See TEX. R. APP. P. 34.6(d). Appellant’s counsel notified this Court, via his

brief, that resolution of the issue concerning the egregiousness of any harm arising from

the failure to define serious bodily injury would require an examination of that exhibit. 3


        In determining whether jury charge error is egregious, we consider the entirety of

the charge itself, the evidence, including the contested issues and weight of the

probative evidence, the arguments of counsel and any other relevant information

revealed by the record as a whole.             See Almanza v. State, 686 S.W.2d 157, 171

(Tex.Crim.App. 1985). See also Chaney v. State, 314 S.W.3d 561, 568 (Tex.App.—

3
 Although the Reporter’s Record contains a tab which reads, “STATE’S EXHIBIT NO. 10 KNIFE,” the
record does not include a photograph of the knife. During testimony the knife was variously described as
a “pocket knife,” a “small pocket knife,” a “large folding pocket knife,” a “deadly weapon,” and a “buck
knife.” At the same time, its cutting capabilities were described as “pretty dull,” “won’t cut butter,”
“antique,” and “more than dull.” Accordingly, we are left to speculate about this piece of evidence.
Amarillo 2010, pet. ref’d). Whether or not the precise instrument used in the instant

assault was a deadly weapon was an issue contested at trial.            Because a deadly

weapon can include a knife capable of causing serious bodily injury, TEX. PENAL CODE

ANN. 1.07(17)(B) (W EST SUPP. 2012), an examination of that evidence is critical to the

resolution of this appeal.


       Despite appropriate and timely requests, to date, State’s Exhibit No. 10 has not

been forwarded to this Court. Accordingly, this Court recently made inquiry of both the

current official court reporter and the District Clerk as to the status of Appellant’s

request for a supplemental record. In response to our request, we have been informed

that State’s Exhibit No. 10 cannot be located. The current court reporter did advise this

Court that a knife was located in the evidence bin of the 181st District Court; however,

she is unable to certify that knife as being State’s Exhibit No. 10, admitted in the trial of

this cause. Accordingly, we now abate this proceeding and remand the cause to the

trial court for further proceedings. Upon remand, the trial court shall utilize whatever

means necessary to determine whether State’s Exhibit No. 10 has been lost.


       Should it be determined that States Exhibit No. 10 has not been lost, that exhibit

shall be transmitted to this Court forthwith via a Supplemental Reporter’s Record on or

before April 1, 2013. Should it be determined that State’s Exhibit No. 10 cannot be

found, the trial court shall proceed to determine if the parties can agree to correct the

inaccuracy in the reporter’s record, to-wit: the missing exhibit, without the court

reporter’s recertification. See Tex. R. App. P. 34.6(e)(1). If the parties cannot agree on

whether or how to correct the reporter’s record so that the exhibits are accurate, the trial

court must, after notice and hearing, settle the dispute by determining whether a
replacement exhibit can accurately duplicate with reasonable certainty the original

exhibit. See Tex. R. App. P. 34.6(e)(2) and (f)(4). If the trial court’s resolution of the

dispute is that the exhibit is lost, then the trial court shall enter findings of fact and

conclusions of law and shall cause those findings and conclusions to be included in a

supplemental clerk’s record to be filed with this Court no later than April 18, 2013. If a

supplemental clerk’s record containing those findings and conclusions is not filed in

accordance with this order, this matter will be referred to this Court for further

proceedings in accordance with Rule 34.6(f) of the Texas Rules of Appellate Procedure.


      It is so ordered.


                                                       Per Curiam


Do not publish.